t c memo united_states tax_court timothy and deborah provost petitioners v commissioner of internal revenue respondent docket no filed date timothy provost pro_se caroline ades-pierri for respondent memorandum findings_of_fact and opinion foley judge by notices dated date respondent determined the following deficiencies additions to tax and penalty relating to petitioners' federal income taxes additions to tax penalty year deficiency sec_6651 a sec_6654 sec_6662 dollar_figure dollar_figure -- dollar_figure big_number big_number dollar_figure -- big_number big_number big_number -- big_number big_number big_number -- all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioners husband and wife resided in perrineville new jersey at the time their petition was filed in mr provost and two other investors formed sandew homes inc sandew an s_corporation mr provost guaranteed several mortgage loans relating to properties owned by sandew on their return petitioners deducted a dollar_figure ordinary_loss a dollar_figure net_operating_loss carryforward from and dollar_figure of mortgage interest payments relating to sandew petitioners filed their return on date on date petitioners filed a petition in the u s bankruptcy court for the district of new jersey under chapter of the u s bankruptcy code petitioners' bankruptcy action was converted from a chapter to a chapter case on date on date petitioners were discharged from bankruptcy on date respondent mailed notices of deficiency to petitioners relating to tax years and petitioners filed their and tax returns on date during petitioners sold bhc securities inc stock but did not report the sale on their return during petitioners sold bear stearns colonial state bank stock on their return petitioners reported a dollar_figure capital_loss relating to this sale opinion petitioners contend that pursuant to sec_6503 assessment of their tax is barred by the expiration of the period of limitation petitioners’ contention is meritless petitioners filed their bankruptcy petition on date filed their return on date and were discharged from bankruptcy on date thus pursuant to sec_6501 the period of limitation for issuing a notice_of_deficiency relating to petitioners' tax would not expire until date ie days after petitioners' discharge from bankruptcy plus the 3-year limitation period on assessment see sec_6501 sec_6503 u s c sec_362 c respondent issued the notice_of_deficiency on date accordingly assessment of petitioners’ tax was not barred by the expiration of the period of limitation respondent determined that petitioners were not entitled to deductions for a dollar_figure ordinary_loss and a dollar_figure net_operating_loss carryforward relating to failed to report dollar_figure and dollar_figure of capital_gain income relating to stock sales in and respectively failed to file timely returns relating to and and are liable for sec_6651 additions to tax failed to pay estimated income_tax relating to and and are liable for sec_6654 additions to tax and were negligent in determining their tax_liability and are liable for a sec_6662 penalty petitioners bear the burden_of_proof yet have failed to present sufficient credible_evidence to establish that respondent's determinations are incorrect see 290_us_111 accordingly we sustain respondent's determinations respondent also determined that petitioners in were not entitled to deduct dollar_figure of mortgage interest relating to properties owned by sandew petitioners contend that sandew was bankrupt and as guarantors of sandew's loans petitioners were obligated to pay sandew's interest_expenses and therefore entitled to a deduction pursuant to sec_163 generally a guarantor is not entitled to an interest_expense_deduction with respect to payments made in fulfillment of a mere guaranty obligation see 74_tc_1266 the court_of_appeals for the third circuit however has held that if at the time the interest is paid the taxpayer has a fixed noncontingent legal_obligation to pay the interest and reimbursement is barred by bankruptcy the taxpayer is entitled to an interest_expense_deduction see 785_f2d_419 3d cir revg tcmemo_1984_547 under 54_tc_742 affd 445_f2d_985 10th cir we are obligated to follow the law as stated by the court_of_appeals in the circuit to which this case is appealable petitioners have failed however to establish that at the time the interest was paid they had a primary legal_obligation to pay the interest in addition they have failed to establish that sandew was bankrupt and that reimbursement of the interest payments was barred by sandew's bankruptcy accordingly we sustain respondent's determination contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing and concessions by the parties decision will be entered under rule
